DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite the limitation "the at least one door panel."   There is insufficient antecedent basis for this limitation in the claim(s). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laukhuf, US 4,914,863.
Regarding claim 1, Laukhuf discloses a side door assembly, comprising: at least one door structure (12); at least one opening (40, 32) in said at least one door structure; and at least one accessory selectively (42) attached to said door structure by a at least one attachment interface to selectively attach the at least one door panel to said door structure (Fig. 1, 2).
Regarding claim 2, Laukhuf discloses said at least one accessory (42) is at least one door panel.
Regarding claim 4, Laukhuf discloses a plurality of rotary attachment features provided on said door structure (12) and selectively connecting said at least one door panel (42) to said at least one door structure (Fig. 2).
Regarding claim 7, Laukhuf discloses at least one gasket operable for connecting the door panel to the at least one accessory with a plurality of fasteners (Col. 3, lines 3-11).
Regarding claim 9, Laukhuf discloses said door (12) is a full door (Fig. 1, 2).
Regarding claim 12, Laukhuf discloses the side door assembly further comprises at least one enclosure panel (46).
Regarding claim 13, Laukhuf discloses the at least one enclosure panel (46) may be a plastic panel (col. 3, lines 23-31).
Regarding claim 14, Laukhuf discloses the at least one enclosure panel (46) is a plastic panel consisting of a flat piece.
Regarding claim 15, Laukhuf discloses the at least one door panel is transparent (Fig. 1, 2).

Regarding claim 20, Laukhuf discloses a side door assembly, comprising: at least one door structure (12); at least one opening (40, 32) in said at least one door structure; and at least one accessory (34) selectively attached to said door structure by a at least one attachment interface to selectively attach the at least one door panel to said door structure, wherein the at least one accessory includes an enclosure that is outer mounted (Fig. 1, 2).

Allowable Subject Matter
Claims 3, 5, 6, 8, 10, 11, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612